AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                    (For Revocation of Probation or Supervised Release)
                                                                    (For Offenses Committed On or After November 1, 1987)
                               V.

            RAMON ESPINO-MURRIETA (1)                                  Case Number:        l 5CR2083-H

                                                                    Chandra Leigh Peterson, Federal Defenders of San Diego, Inc.
                                                                    Defendant's Attorney
Registration Number:      50477-298
•-
THE DEFENDANT:
lZ! admitted guilt to violation ofallegation(s) No.         1 (as amended orally in court).

 D
                                                          ------------- after denial of guilty.
     was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            I                       nvl 1, Failure to report change in residence/employment




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                    Julv 29. 2019
                                                                    Date of Imposition of Sentence


                                                                            w~
                                                                    HmRABL~RILYN LHU
                                                                                           ,kv~
                                                                    UNITED STATES DISTRICT JUDGE

                             FILED
                               JUL 3 0 2019




                                                                                                                      15CR2083-H
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               RAMON ESPINO-MURRIETA (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:             15CR2083-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •    at                             A.M.               on
        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to

 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            15CR2083-H
